DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fournales (US 4,428,567) in view of Schwarz (DE 2227139) (machine translation attached).
Regarding claim 11, Fournales discloses a shock absorber (see Abstract, FIGS. 1, 2) for a laundry treatment device having a housing and a washing drum disposed in the housing (note: the phrase “for a laundry treatment device . . .” is interpreted as only reciting an intended use (see e.g. MPEP 2111.II), and therefore does not impose any structural limitations on the claim), comprising: a sleeve (1)  having a first chamber (see FIG. 1); a plunger (2) which is slidably inserted into the first chamber of the sleeve (see FIGS. 1, 2); a first fixing portion (3) fixedly connected to a first end of the sleeve (see FIG. 1); and a second fixing portion (24) fixedly connected to a first end of the plunger opposite to the first end of the sleeve (see FIGS. 1, 2), wherein one of the first fixing portion and the second fixing portion is adaptable to be connected to the housing (see FIG. 1), and the other of the first fixing portion and second fixing portion is adaptable to be connected to the washing drum (see FIG. 1); the plunger is provided therein with a second chamber (see FIG. 1) which is provided with a plurality of damping holes (20) at an end near the first chamber (see FIGS. 1, 2), and the second chamber is filled with a fluid (see col. 3, lines 57-61); wherein the shock absorber further comprises at least one valve plate group (22, 37) comprising at least one a valve plate (see FIG. 8), the valve plate group covering at least one of the damping holes (see FIGS. 9, 10); and wherein the valve plate group is capable of opening or closing the damping hole as the fluid flows (see col. 4, lines 20-24).  
Fournales does not disclose that the first chamber is provided therein with a liquid capsule, and an open end of the liquid capsule is fixedly connected to the plunger.
Schwarz teaches a shock absorber (see machine translation, ¶ 0001; see also FIG.), comprising a sleeve (2) having a first chamber (see FIG.), and a plunger (6, 7, 10, 11) slidably inserted into the first chamber (see FIG.); wherein the first chamber is provided with a liquid capsule (3), an open end of the liquid capsule is fixedly connected to the plunger (see machine translation, ¶ 0004).
It would have been obvious to combine the liquid capsule of Schwarz with the device of Fournales to eliminate the need for seals, which may leak over time (see e.g. machine translation, ¶¶ 0002, 0003), thereby improving the service life of the damper.  
Regarding claim 12, Fournales discloses that the end of the second chamber near the liquid capsule is fixedly connected to or integrally provided with a partition (17), and the plurality of damping holes are disposed on the partition (see FIGS. 1, 2).  
Regarding claim 13, Fournales discloses that a thickness of the valve plate group gradually decreases from a center to an edge thereof (see FIG. 8). 
Regarding claim 14, Fournales discloses that the valve plate group comprises a plurality of valve plates (see FIG. 8), and the plurality of valve plates are stacked with each other in a direction away from the partition (see FIG. 8).  
Regarding claim 15, Fournales discloses that a surface area of each valve plate in the valve plate group gradually decreases in a direction away from the partition (see FIGS. 8-10).  
Regarding claim 16, Fournales discloses that a projection of each of the valve plates in the valve plate group on the partition covers at least one of the damping holes (see FIGS. 8-10).  
Regarding claim 18,  Fournales discloses that the shock absorber comprises two said valve plate groups, and the two valve plate groups are disposed at two sides of the partition respectively (see FIG. 8).  
Regarding claim 19, Fournales discloses that the valve plate group is provided with a through hole (see FIG. 8), and the valve plate group is connected to the partition via a fastener passing through the through hole (see FIG. 8).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fournales (US 4,428,567) and Schwarz (DE 2227139), as applied to claim 12 above, and further in view of Fuse (US 5,207,081).
Regarding claim 20, Fournales does not disclose a laundry treatment device.  
Fuse teaches a laundry treatment device (see Abstract, FIGS. 1-4), comprising a housing (1) and a washing drum (2) disposed in the housing, the washing drum being supported in the housing through a plurality of shock absorbers (5).  
Fuse does not disclose that at least one of the shock absorbers is the shock absorber according to claim 11.
It would have been obvious to replace the shock absorber of Fuse with the shock absorber of claim 11, above, to utilize a damper that is a combined shock absorber and spring that is of simple design and is of low cost to manufacture (see e.g. Fournales, col. 1, lines 37-40) and that is not susceptible to leaks (see e.g. Schwarz, machine translation, ¶¶ 0002, 0003).  
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection noted above.
Additionally, Applicant argues with respect to the rejection of claim 1 in view of Ezure, that “while Ezure et al. discloses a shock absorber for a car, it does not disclose a laundry treatment device.” (See Amendment, page 6).  It is noted, however, that claim 1 does not require a laundry treatment device.  Rather, the claim is only directed toward a shock absorber for a laundry treatment device and only requires that the shock absorber be suitable for use in a laundry treatment device.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657  

December 3, 2022